05/28/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs May 19, 2021

        PATRICK L. MOORE v. RUSSELL WASHBURN, WARDEN

              Appeal from the Criminal Court for Trousdale County
            Nos. 2020-CV-4817, 2020-CV-4837     Brody N. Kane, Judge
                      ___________________________________

                           No. M2020-00471-CCA-R3-HC
                       ___________________________________


Patrick L. Moore, Petitioner, appeals from the dismissal of two petitions for habeas corpus
relief which were consolidated by this Court on appeal. After a thorough review, we affirm
the dismissal of the petitions.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE
and ROBERT H. MONTGOMERY, JR., JJ., joined.

Patrick L. Moore, Wartburg, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward and Katherine C.
Redding, Assistant Attorneys General, for the appellee, State of Tennessee.


                                        OPINION

       In October of 2017, the Madison County Grand Jury returned a two-count
indictment charging Petitioner with one count of kidnapping and one count of aggravated
assault. Barely one month later, the grand jury returned a second indictment elevating the
kidnapping charge to aggravated kidnapping. As a result of the second indictment, the
State sought an order of nolle prosequi to dismiss the first indictment. The trial court
granted the State’s request and the first indictment was appropriately dismissed.

        Petitioner pled guilty to the charges as stated in the superseding indictment. As a
result of the guilty plea, Petitioner was sentenced to an effective sentence of eight years.
       In January of 2020, Petitioner sought habeas corpus relief in case number 2020-CV-
4817. In the petition, he attacked his convictions for both aggravated kidnapping and
aggravated assault by arguing that his rights against double jeopardy were violated when
the State obtained a superseding indictment. The State filed a motion to dismiss the petition
on the grounds that it failed to state a claim that was cognizable for habeas corpus relief.
The habeas corpus court granted the motion to dismiss without a hearing on January 26,
2020. Petitioner filed a timely notice of appeal.

        In May of 2020, Petitioner filed a second petition for habeas relief, in case number
2020-CV-4837. In this petition, Petitioner again challenged his 2018 guilty plea to
aggravated kidnapping and aggravated assault. Petitioner argued that he was entitled to
habeas corpus relief on the basis that the State failed to comply with Rule 48(a) of the
Federal Rules of Criminal Procedure because the State did not obtain “leave of court”
before dismissing the initial indictment. Petitioner also complained that the trial court
failed to require the State to provide “adequate reasons” for the dismissal of the indictment.
As a result of these perceived errors, Petitioner claimed that his convictions were void. The
State filed a motion to dismiss the petition, arguing that the second indictment was properly
secured and that the judgments finding Petitioner guilty of the crimes were facially valid.
The habeas corpus court again entered an order dismissing the petition for habeas relief.
Petitioner again filed a timely notice of appeal. After both appeals reached this Court, we
consolidated both appeals for judicial economy.

                                          Analysis

       On appeal, Petitioner contends that the trial court erred by dismissing his petitions
for habeas corpus relief. Specifically, he argues that the trial court violated Tennessee Rule
of Criminal Procedure 48(a) and erred by allowing the State to seek a superseding
indictment. Further, he fancies that his right to double jeopardy was violated when the
State obtained a second indictment. The State insists that the trial court properly dismissed
the petitions.

        In Tennessee, “[a]ny person imprisoned or restrained of his liberty, under any
pretense whatsoever . . . may prosecute a writ of habeas corpus, to inquire into the cause
of such imprisonment and restraint.” T.C.A. § 29-21-101. While there is no statute of
limitations for filing a petition for a writ of habeas corpus, the grounds upon which relief
may be granted are narrow. Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004). Habeas
corpus relief is only available when it appears on the face of the judgment or record of the
proceedings that the convicting court was without jurisdiction or that the defendant is still
imprisoned despite the expiration of his sentence. Id.; Archer v. State, 851 S.W.2d 157,
164 (Tenn. 1993). In other words, habeas corpus relief may be granted only when the
judgment of conviction is void, rather than merely voidable. Summers v. State, 212 S.W.3d
                                            -2-
251, 255 (Tenn. 2007). A void judgment is “one that is facially invalid because the court
did not have the statutory authority to render such judgment.” Id. at 256 (citing Dykes v.
Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). A voidable judgment is “one that is facially
valid and requires proof beyond the face of the record or judgment to establish its
invalidity.” Id.

        The petitioner bears the burden of showing, by a preponderance of the evidence,
that the judgment is void. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). However, if
the habeas corpus court determines that there is nothing on the face of the judgment to
indicate that the conviction contained therein is illegal, it may summarily dismiss the
petition without the appointment of counsel and without an evidentiary hearing. Summers,
212 S.W.3d at 261; T.C.A. § 29-21-109. Because the issue of whether habeas corpus relief
should be granted is a question of law, we conduct a de novo review without any
presumption of correctness given to the decision of the lower court. Summers, 212 S.W.3d
at 255.

       Petitioner’s initial challenge was that his double jeopardy rights were violated when
the State sought a superseding indictment. Even if Petitioner’s allegation were true, it
would not render his convictions void and would not entitle him to habeas corpus relief.
See Odell Wisdom v. Randy Lee, No. E2016-01737-CCA-R3-HC, 2017 WL 991910, at *3
(Tenn. Crim. App. Mar. 14, 2017), no perm. app. filed (citing multiple cases for the same
proposition).

        In the second petition for habeas relief, Petitioner argued that trial court failed to
require the State to obtain “leave of court” prior to dismissing the original indictment.
Petitioner cited Federal Rule of Criminal Procedure 48(a) to support his argument. The
rule, identical to Tennessee’s companion rule 48(a), directs that, “[w]ith the court’s
permission, the State may terminate a prosecution by filing a dismissal of an indictment, .
. . .” Tenn. R. Crim. P. 48(a); see also State v. Landers, 723 S.W.2d 950, 953 (Tenn. 1987)
(comparing Tennessee Rule with Federal Rule), overruled on other grounds by State v.
Layman, 214 S.W.3d 442 (Tenn. 2007). Here, the State submitted an order to the trial court
seeking nolle prosequi of the original indictment. The submission of an order to a trial
court for approval is the equivalent of seeking “leave” of the court. The trial court properly
determined that Petitioner is not entitled to habeas corpus relief on this issue.

       Moreover, Petitioner is not entitled to habeas relief on the basis that the State was
without reason to dismiss the original indictment. A trial court has limited control over the
prosecutor’s power to dismiss an indictment. Tenn. R. Crim. P. 48(a); State v. Harris, 33
S.W.3d 767, 770 (Tenn. 2000) (noting that the “exercise of [a prosecutor’s] discretion with
respect to the termination of pending prosecutions should not be judicially disturbed unless
clearly contrary to manifest public interest”). Petitioner has pointed to nothing that would
                                            -3-
suggest the original indictment was dismissed in a manner that was contrary to manifest
public interest. Petitioner is not entitled to relief on this issue.

                                          Conclusion

        Petitioner has failed to establish that he is entitled to habeas relief or that the habeas
corpus court improperly dismissed the petitions. The judgments of the habeas corpus court
are affirmed.


                                                ____________________________________
                                                TIMOTHY L. EASTER, JUDGE




                                              -4-